Citation Nr: 0016786	
Decision Date: 06/26/00    Archive Date: 07/05/00

DOCKET NO.  96-43 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
residuals of a head injury.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran had active service from May to October 1957 and 
from June 1959 to May 1961.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied a compensable evaluation for residuals of a head 
injury.

The Board notes that the RO has separately adjudicated claims 
of entitlement to service connection for specific symptoms 
claimed by the veteran to be residual to his head injury.  In 
a decision dated in February 1997 the RO denied service 
connection for blackouts and memory loss; the RO notified the 
veteran of that decision by letter dated in March 1997.  In a 
rating decision dated in December 1997, the RO denied service 
connection for post-traumatic stress disorder, headaches, 
depression and a nasal fracture with breathing problems; the 
RO notified the veteran of that determination by letter dated 
in January 1998.  The veteran did not appeal those decisions.  
See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302, 20.1103 
(1999).

The Board further notes that the veteran canceled a Travel 
Board hearing scheduled for January 29, 1999, and then failed 
to report for the rescheduled Travel Board hearing February 
11, 2000.  Accordingly, the Board will proceed to adjudicate 
his claim.  See 38 C.F.R. § 20.704(d) (1999).


FINDING OF FACT

The competent evidence of record demonstrates no residual 
disability attributable to the veteran's in-service head 
injury.



CONCLUSION OF LAW

The criteria for a compensable evaluation for residuals of a 
head injury have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.124a, 4.130, Diagnostic Codes 
8405, 9304 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1999), which require the evaluation of the complete medical 
history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1999).

38 C.F.R. § 4.124a, Diagnostic Code 8045 pertains to brain 
disease due to trauma and provides that purely neurologic 
disabilities, such as hemiplegia, epileptiform seizures, 
facial nerve paralysis, etc., following trauma to the brain 
will be rated under the diagnostic codes specifically dealing 
with such disabilities, with citation of a hyphenated 
diagnostic code (e.g., Diagnostic Codes 8045-8207).  Purely 
subjective complaints such as headache, dizziness, insomnia, 
etc., recognized as symptomatic of brain trauma, will be 
rated 10 percent and no more under 38 C.F.R. § 4.130, 
Diagnostic Code 9304, which pertains to dementia due to head 
trauma.  This 10 percent rating will not be combined with any 
other rating for a disability due to brain trauma.  Ratings 
in excess of 10 percent for brain disease due to trauma under 
Diagnostic Code 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991).  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background

Service medical records reflect that the veteran was involved 
in an accident when his automobile collided with a train in 
January 1961.  He incurred a mild concussion and a laceration 
on his right lip.  He regained consciousness prior to 
hospital admission and his level of consciousness, vital 
signs and neurologic status remained normal throughout 
hospitalization.  Skull films were negative for fracture.  He 
was discharged to full duty without a change in profile at 
the end of January.  The report of medical examination at 
service discharge noted no sequelae attributable to the in-
service accident.

In a rating decision dated in October 1961, the RO 
established service connection and assigned a zero percent 
evaluation for residuals of a head injury, effective May 17, 
1961.  That evaluation has remained in effect to date.

Private records dated in the 1970s reflect treatment and 
evaluation for eye complaints, a problem noted in service 
medical records to have existed prior to service.

The claims folder contains records of VA outpatient treatment 
dated from February 1993 to April 1997 and includes records 
of treatment for eye complaints and tooth problems.  In 
February 1993 the veteran complained of memory loss and black 
outs.  

A VA report of computerized tomography conducted in December 
1994 shows no evidence of intracranial hemorrhage, mass 
lesion or infarction.  A December 1994 clinical entry notes 
complaints of intermittent memory loss and to rule out 
Alzheimer's disease.  The veteran's complaints of memory loss 
were noted to be of one years' duration with increasing 
headaches.  The veteran denied dizziness or an aura.  It was 
also noted that the veteran had diabetes.  One December 
record noted the veteran's complaints of blackouts were 
probably psychogenic; electroencephalogram was ordered.  That 
entry also notes the veteran's personality changes and 
increasing memory loss and sets out "alcohol dementia."  
One of the impressions was possible psychogenic/tension 
headaches and a computerized tomography was request to rule 
out questionable alcoholic degenerative atrophy.

In January 1995, the veteran applied for an increase, 
claiming that he was experiencing blackouts related to his 
head injury.  

A VA record dated in February 1995 notes the veteran's 
complaints of significant memory impairment.  He gave a 
history of one year's duration of such memory loss with "no 
explanation being given other than a head injury that 
occurred in 1958."  EEG performed in February 1995 showed 
low voltage fast activity stated to be most likely secondary 
to underlying medication effect and noted to sometimes be 
seen with alcohol withdrawal.

In August 1995, the veteran reported for a VA examination.  
He complained of memory loss, "mental blackouts," headaches, 
dizziness, fatigue and personality changes.  The impression 
was status post closed head injury without history of 
seizures.

The VA examiner stated it was unclear what the veteran's 
blackout episodes represented and noted that the veteran's 
general fund of knowledge and memory during normal 
conversation was incongruous given his poor performance on 
mini mental status testing.  Full psychologic testing was 
conducted.  The impression was that the veteran's performance 
was inconsistent.  In the areas of visual perceptual ability, 
attention/concentration, mental tracking and psychomotor 
speed, memory and verbal fluency he ranged from average to 
severely defective.  The examiner stated that while those 
test results were clearly abnormal for the veteran's age, 
they would not necessarily imply cerebral dysfunction.  The 
examiner stated that "given his unusual report of memory 
lapses, I suspect that his complaints have a psychiatric 
basis.  Such memory lapses are not typically seen with post 
head injury patients."  The examiner noted the veteran's 
abuse history and indicated such could be associated with 
dissociative disorders, and also that the veteran's history 
of depression supported a psychologic basis for his memory 
loss.

In June 1996 the veteran reported problems with his short-
term memory as well as experiencing memory lapses that could 
last for several hours and up to a whole day.  The VA 
physician noted the veteran's assertion that such problems 
were related to an in-service accident and were gradually 
getting worse.  The initial impression was a question of 
organic brain damage and secondary memory problems.  An entry 
dated in December 1996 notes the veteran's complaints of 
memory blackouts and cluster headaches.  A general 
psychiatric note, dated in April 1997, notes that there had 
been a personality change since a traumatic injury in service 
and that frontal headaches above the left eye had been a part 
of that.  

The veteran presented for a series of VA examinations in 
March and April 1997.  The examiners had access to, and 
reviewed, the veteran's claims file.

Ear, nose and throat examination in March 1997 included note 
of left frontal headaches of unknown etiology and did not 
relate any nasal or sinus disability to the veteran's in-
service injury.

Also in March, the veteran was examined pertinent to 
scarring.  The examiner noted no right lip laceration 
residuals except for scarring, stated to be characterized as 
minimally depressed without tenderness or painfulness, 
without disfigurement and without limitation of function.  
The examiner specifically noted that the veteran had a lip 
scar that was invisible and that the veteran's mustache hid 
it, and that there was a scar at the bridge of the nose and 
the left eyebrow.  There was no evidence of keloid formation, 
adherence, or herniation of any of those scars.

Pertinent to diseases or injuries of the brain, the April 
1997 examiner noted a history of only mild headaches until 
three years earlier when the veteran reported severe 
headaches interfering with his concentration and causing him 
to lose his job.  The headaches were described as left 
temporal in origin and the veteran indicated they caused 
nausea and vomiting when severe.  The examiner also noted the 
veteran's history of hypertension, diabetes mellitus and a 
stroke.  The impression was minor concussion in 1961 with no 
evidence of residuals.  The examiner stated that the 
veteran's morning headaches were suggestive of structural 
lesion and commented that:

I don't see any way to connect his 
headaches with the 1961 injury.  Though 
he is a bit young, one wonders about the 
possibility of temporal arteritis or 
similar, if scans are indeed negative.  
Psych testing has raised the possibility 
of a chronic organic brain syndrome.  the 
injury he had is not likely to result in 
organicity.  He says that his CT scan 
shows old injury, and if this is the 
case, my opinion would not be valid.

A mental disorders and post-traumatic stress disorder 
examination was conducted in April 1997.  The examination 
reports include note of the veteran's headache complaints.  
The comments set out that from review of the records it was: 

[I]mpossible to clearly date the onset of 
the veteran's headaches to the January 
1961 MVA.  Further variations and 
inconsistencies in the veteran's reports, 
claims, or denials have been so varied 
that it is difficult to say where the 
headaches are ordinarily, what is their 
nature, when they occur, how often, or 
how long they persist.

The examiner further commented that:

If one disregards all the previous 
records and assumes that the current 
report by the veteran today is 
"correct" (certainly questionable), 
then some involvement of the supraorbital 
branch o the 7th nerve would correspond 
with the location the veteran indicates 
today.  However, direct trauma effect on 
that nerve branch itself seems unlikely 
to persist some 35 years later.  
Entrapment by scar tissue is unlikely to 
produce the constellation of pain with 
only occasional numbness.  The veteran's 
development (sic) of diabetes mellitus 
only recently appears to eliminate the 
possibility of an atypical peripheral 
neuropathy years before."  That examiner 
concluded that it "...will be clear from 
the above that the undesigned has no 
clear understanding of the etiology of 
the claimed headaches.

The examiner concluded that there was "no clear objectively 
demonstrable link between the headaches and the MVA of 
1961."  

With respect to memory problems, the April 1997 examiner 
noted the veteran's history that such began after his 1961 
motor vehicle accident but that service records contradicted 
the veteran's claim of several days' unconsciousness.  The 
examiner commented that even mild concussion was capable of 
producing persistent learning and memory deficits, but that 
such would be stable by several years after the incident.  
Thus, the examiner concluded that the veteran's complaints of 
increasing memory deficits were "extremely unlike to be from 
the MVA in 1961 in my view.  ANOTHER INTERVENING PROCESS is 
indicated."  The examiner went on to discuss the potential 
effect of alcohol on the veteran's memory difficulties.  The 
examiner also noted a period of depression in the veteran's 
lifetime and cited difficulties with marriage, finance, onset 
of diabetes, etc, and stated that the veteran's depression 
stemmed largely from such factors, "rather than from an MVA 
in 1961."  

The April 1997 examiner next discussed the veteran's 
blackouts or amnestic periods.  The examiner commented that 
the veteran has added confusion in his own description of 
such periods insofar as he presented his memory loss as 
periods of total amnesia.  The differential diagnosis was 
stated to be episodes of hysteric dissociation versus 
prolonged complex partial seizures of the temporal lobe 
versus hypoglycemic episodes.  The examiner noted the absence 
of true indications of such.  

The April 1997 examiner concluded that the veteran had some 
memory and abstraction deficits and did not believe the 
increase in the late 1980s and early 1990s was the result of 
brain damage in 1961, but rather that the veteran's 30-year 
history of alcohol dependence was the major contributor.  The 
examiner indicated the veteran had intermittent headaches 
that were not clearly related to the 1961 accident, that his 
prolonged amnestic episodes were dissociative and not 
directly related to organic brain disease and not related 
directly the MVA in 1961; and that the veteran had 
intermittent depression not related to the 1961 accident in 
any clear or direct fashion.  The examiner did not find PTSD.  
The diagnoses were remote alcohol dependence; dementia 
secondary to chronic alcohol abuse; dissociative disorder; 
headaches; adjustment disorder with mixed depression and 
anxiety.  

Analysis

In general, allegations of increased disability are 
sufficient to establish well-grounded claims seeking 
increased ratings.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran has asserted that his disability has 
worsened.  Thus his claim is well grounded and VA has a duty 
to assist him with the development of his claim.  38 U.S.C.A. 
§ 5107(a).  In the instant case, there is no indication that 
there are additional records which have not been obtained and 
which would be pertinent to the present claims, and the 
veteran has been afforded thorough examinations to evaluate 
his service connected disability.  Thus, no further 
development is required in order to comply with VA's duty to 
assist.

The Board will first address whether the veteran has 
demonstrated any neurologic disabilities related to his in-
service head injury.  In that regard the Board emphasizes the 
nature of the original injury, as noted in service records.  
That is, the veteran incurred only a mild concussion and was 
unconscious for only a brief period of time, apparently 
regaining consciousness before hospital admission.  Moreover, 
service medical records reflect the veteran's recovery and 
the report of examination at discharge notes no residual 
disability.

More currently, despite the veteran's multiple complaints, 
the competent and probative medical evidence of record does 
not reflect any hemiplegia, epileptiform seizures, facial 
nerve paralysis or other neurologic deficit that has been 
attributed by any medical professional to the veteran's in-
service head injury.  See Diagnostic Code 8045.  To the 
extent that there is medical evidence speculating on a 
connection between such complaints and the veteran's in-
service accident, the Board emphasizes the veteran's 
changeable history, a factor also noted in many of the 
medical records in the claims file.  Most notable is the 
veteran's account of having been unconscious for several days 
whereas his service records show only a mild concussion and 
that he was conscious upon admission to the hospital after 
his accident.

The Board finds extremely probative the in-depth report of 
examination in April 1997.  One examiner addressed in detail 
the many complicating factors in the veteran's history, 
acknowledging all reported symptoms and examining the 
veteran, yet did not identify any neurologic disability 
related to the in-service head injury.  In fact, that 
examiner opined there was no direct connection between the 
veteran's complaints and his in-service head injury and 
supported such conclusion with citation of standard medical 
principles and the history of the veteran's injury, 
complaints, and other intervening factors.  

The Board acknowledges that the veteran has complained of 
headaches, dizziness, insomnia and other subjective problems.  
Again, the competent and probative medical evidence, to 
include the April 1997 examination report, has suggested that 
such could possibly be attributed to psychologic problems, 
physical problems such as the veteran's diabetes, alcohol 
abuse or other factors, but have either not been able to 
clearly relate such to the veteran's in-service head injury 
or have dissociated such complaints therefrom.  

The Board here also acknowledges that one April 1997 examiner 
indicated his opinion pertinent to brain injury and residuals 
thereof would not be valid if, as asserted by the veteran, 
computerized tomography showed evidence of old injury.  In 
that regard the Board notes that the results of computerized 
tomography in December 1994 were interpreted as showing no 
evidence of intracranial hemorrhage, mass lesion or 
infarction.  No other competent diagnostic evidence is of 
record indicating residual brain injury resulting from the 
veteran's 1961 accident.

In sum, the competent and probative evidence of record does 
not reflect identification of any currently demonstrated, 
disabling residual to a head injury in 1961 to warrant 
assignment of a compensable rating under Diagnostic Codes 
8045, 9304.  Consideration has also been given to the 
potential application of the various provisions of 
38 C.F.R. Parts 3 and 4 (1999), whether or not they were 
raised by the veteran, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  However, the Board finds no basis 
upon which to assign a higher disability evaluation.

Here the Board again notes that the RO has denied service 
connection for blackouts, memory loss, post-traumatic stress 
disorder, headaches, depression and a nasal fracture with 
breathing problems.  The veteran did not appeal those 
decisions and such became final.  See 38 C.F.R. § 20.1103.

This is not a case in which the evidence supports an 
increase, or even where such is in relative equipoise.  
Rather, the preponderance of the competent evidence is 
against a finding that the veteran currently demonstrates 
disabling residuals of his in-service head injury.  
Accordingly, his appeal is denied.  38 C.F.R. §§ 4.124a, 
4.130, Diagnostic Codes 8405, 9304.


ORDER

A compensable evaluation for service-connected residuals of a 
head injury is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

